Exhibit 10.5

 
FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT
 
THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
is made and entered into as of July 1, 2007, by and between THE FEMALE HEALTH
COMPANY (“Borrower”) and HEARTLAND BANK (“Lender”).
 
WITNESSETH:
 
WHEREAS, the parties entered into that certain Amended and Restated Loan
Agreement dated as of July 20, 2004, as amended by that First Amendment to
Amended and Restated Loan Agreement dated as of November 1, 2004, as further
amended by that Second Amendment to Amended and Restated Loan Agreement dated as
of July 1, 2005, and as further amended by that Third Amendment to Amended and
Restated Loan Agreement dated as of July 1, 2006 (collectively, the “Loan
Agreement”),  pursuant to which Lender has made available to Borrower from time
to time term and revolving credit facilities in the current maximum aggregate
principal amount of One Million Five Hundred Thousand Dollars ($1,500,000.00);
and
 
WHEREAS, Borrower and Lender have agreed to amend the Loan Agreement to allow
Borrower to redeem Borrower’s stock under certain conditions as well as to
extend the maturity of the two (2) promissory notes.
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
SECTION 1.   Definitions; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Loan Agreement shall have
the meaning assigned to such term in the Loan Agreement.  Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Loan Agreement shall from the date hereof refer to the Loan
Agreement as amended hereby.
 
SECTION 2.   Amendments to Loan Agreement.  Subject to the satisfaction and
occurrence of each of the conditions set forth in Section 3 hereof, the Loan
Agreement is hereby amended as follows, effective as of the date hereof:
 
2.1.   At Section 1.1 of the Loan Agreement, delete the definition of Loan
Maturity Date in its entirety and replace it with the following:
 
“ ‘Loan Maturity Date’ means as to each Loan:
 
Loan Number Two – July 1, 2008
Loan Number Three – July 1, 2008”
 
2.2.   At Section 1.1 of the Loan Agreement, insert the term Available Cash, the
definition of which is the following:
 
 
 
 

--------------------------------------------------------------------------------

 
 
“ ‘Available Cash’ means the amount of ‘Cash’ as set forth on Borrower’s Form
10-QSB report to the U.S. Securities and Exchange Commission for the previous
fiscal quarter, as prepared in accordance with GAAP, less any amounts of ‘Cash’
that have already been expended during the current fiscal quarter by Borrower to
make a Permitted Distribution.”
 
2.3   At Section 1.1 of the Loan Agreement, insert the term Leverage Ratio, the
definition of which is the following:
 
“ ‘Leverage Ratio’ means the ratio of Borrower’s ‘Total Liabilities’ to ‘Total
Stockholders’ Equity’, as each of those terms is set forth or properly
determined on Borrower’s Form 10-QSB report to the U.S. Securities and Exchange
Commission for the previous fiscal quarter, as prepared in accordance with GAAP,
adjusted accordingly if any previous Permitted Distribution during the current
fiscal quarter has decreased the amount of ‘Total Stockholders’ Equity’.”
 
2.4   At Section 1.1 of the Loan Agreement, insert the term Permitted
Distribution, the definition of which is the following:
 
“ ‘Permitted Distribution’ means any retirement, redemption, repurchase, or
other acquisition for value by Borrower of any capital stock or other equity
securities issued by Borrower, as long as:
 
(i)   at the time of said retirement, redemption, repurchase, or other
acquisition, Borrower has Available Cash in excess of $1,000,000.00;
 
(ii)   only the amount of Available Cash that exceeds $1,000,000.00 is used for
said retirement, redemption, repurchase, or other acquisition; and
 
(iii)   the payment of the proposed retirement, redemption, repurchase, or other
acquisition will not cause Borrower’s Leverage Ratio to exceed 1:1.”
 
2.5   Section 8.4 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
 
“Section 8.4   Dividends/Distributions/Payments.  Declare, pay, or set apart for
payment any Restricted Payment or Restricted Distribution that is not a
Permitted Distribution.”
 
SECTION 3.   Effectiveness.  The effectiveness of this Amendment is subject to
the satisfaction and occurrence of each of the following conditions precedent:


3.1.   Lender shall have received executed counterparts of the following
documents, each containing terms satisfactory to Lender:
 
(a)   this Amendment;
 
 
 
2

--------------------------------------------------------------------------------

 
 
(b)   replacement Credit Notes for Loan Number Two and Loan Number Three in the
form and containing the terms as Exhibit A and Exhibit B, respectively,
attached; and
 
(c)   such other documents, instruments, and certificates as Lender may
reasonably require.
 
SECTION 4.   Representations and Warranties.  Borrower represents and warrants
to Lender that:
 
4.1.   The representations and warranties of Borrower contained in the Loan
Agreement are true and correct in all material respects on and as of the date
hereof as if such representations and warranties had been made on and as of the
date hereof (except to the extent that any such representations and warranties
specifically relate to an earlier date).
 
4.2.   Borrower is in compliance with all the terms and provisions set forth in
the Loan Agreement and no Default or Event of Default has occurred and is
continuing or would result from the execution, delivery, and/or performance of
this Amendment.
 
4.3.   Borrower does not have a defense, counterclaim, or offset with respect to
the Loan Agreement or any of the other Loan Documents.
 
SECTION 5.   Voluntary Agreement.  Each party represents and warrants to the
other that it has consulted or has had the opportunity to consult with counsel
regarding this Amendment, that it is fully aware of the terms contained herein,
and that it has voluntarily and without coercion or duress of any kind entered
into this Amendment.
 
SECTION 6.   Authority.  By execution hereof, each of the persons signing on
behalf of the parties hereto hereby represents and warrants that each is fully
authorized to act and execute this Amendment on behalf of their respective
party.
 
SECTION 7.   Full Force and Effect.  Except as specifically amended hereby, all
of the terms and conditions of the Loan Agreement, the Loan Documents, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and the same are
hereby ratified and confirmed.  No reference to this Amendment need be made in
any instrument or document at any time referring to the Loan Agreement, a
reference to the Loan Agreement in any of such to be deemed to be reference to
the Loan Agreement, as amended hereby.  This Amendment, the Loan Agreement, and
the other Loan Documents constitute legal, valid, and binding obligations of
Borrower and are enforceable against Borrower in accordance with their
respective terms.
 
SECTION 8.   Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute together but one and the same agreement.
 
SECTION 9.   Headings; Recitals.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or any provisions hereof.  The recitals set forth herein are
hereby incorporated into this Amendment and form a part hereof, the truth and
accuracy of which is evidenced by each party’s execution hereof.
 
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 10.  Governing Law.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the internal laws of
the State of Missouri (without reference to its conflicts of laws principles).
 
SECTION 11.   Missouri Revised Statute - §432.047.  ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.


 
[The Remainder of this Page is Intentionally Left Blank]



 
4

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE TO
FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the day and year first above
written.




“BORROWER”


THE FEMALE HEALTH COMPANY


By:  /s/  O. B. Parrish                                                     
Name:  O. B. Parrish
Title:    Chairman and CEO




“LENDER”


HEARTLAND BANK


By:  /s/  Brian Matlock                                                      
Name:   Brian Matlock
Title:   Vice President
 
 
 5

--------------------------------------------------------------------------------
